This was a suit to recover damages, both actual and exemplary, on account of an attachment sued out and levied at the instance of appellants. Upon a verdict of a jury judgment was rendered in favor of the plaintiff.
As affecting the claim for exemplary damages, evidence was introduced by both parties upon the issue as to whether or not the defendant in the attachment suit was indebted to the plaintiff in that suit in the full amount for which the writ of attachment was sued out. Goudelock, the plaintiff in this suit, testified, that he on a date named paid $155 on the debt. A witness for the defendant testified, that the payment was never made. Plaintiff testified further, that he drew the money with which he made the payment from a certain banker on the day on which he made the payment, and told the banker at the time that he wanted the money to make said payment with.
Over the objection of the defendants the court permitted the plaintiff to corroborate his own testimony with the evidence of the banker that he did get from him the money as claimed by him, and that he did then make the statement that he wanted it to pay to the plaintiff. It *Page 523 
is not pretended that Taliaferro was present when the statement was made.
The testimony of the banker was clearly improper, and for the error in admitting it the judgment must be reversed.
Other errors assigned present questions which may not arise upon another trial — at least in the form now presented — and we therefore do not think it necessary to discuss them now.
The judgment is reversed and the cause is remanded.
Reversed and remanded.
Delivered December 11, 1891.